DETAILED ACTION
This action is responsive to the application No. 15/985,727 filed on 05/22/2018.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant's arguments received on 08/31/2020 in which claim 1 is amended. Claim 1 is independent claim. Claims 2, 4-6 and 9-11 are cancelled, Claims 1, 3, 7, 8 and 12 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (US 2014/0239488 A1; hereinafter ‘Kobayashi’), in view of Nakamura (US 2008/0006915 A1; hereinafter ‘Nakamura’).
Regarding independent claim 1, Kobayashi’s Fig. 1 discloses a solid-state storage device, comprising: 
a housing (6/7/34 and 4, Fig. 1, [0029-0032 and 0039]) comprising a cover plate (6/7/34), a bottom plate (4) and a heat-dissipating recess (i.e., where is the portion or region to forming the semiconductor chip 32, see Fig. 1, [0027]) formed on the cover plate (6/7/34), and the cover plate (6/7/34) covering the bottom plate (4) to form a receiving space (the region and/or portion between the cover plate (6/7/34) and the bottom plate (4), see Fig. 1) between the cover plate and the bottom plate, wherein the material of the cover plate (6/7/34) is metal ([0029-0032]), and cover plate (6/7/34) comprises an inner surface (surface of layer 34 contact with layer 31 (6/7/34), see Fig. 1) and an outer surface (the surface of the heat sink 6 (6/7/34), see Fig. 1), and the heat-dissipating recess (i.e., where is the portion or region to forming the semiconductor chip 32, see Fig. 1) is formed on the inner surface of the cover plate, and the heat-dissipating recess comprises a bottom wall (the surface of 34 of heat-dissipating recess contact with surface of 36, see Fig. 1) and a plurality of inner sidewalls (the surface side of layer 34 of heat-dissipating recess perpendicular with bottom wall of the heat-dissipating recess, see Fig. 1), the bottom wall is adjacent to the inner sidewalls (see Fig. 1), and is surrounded by the inner sidewalls (see Fig. 1).
a wiring board (paragraph 0028 shown the semiconductor chip 32 mount on surface 31a of the package substrate 31. Meanwhile, the semiconductor chip 32 is 
a semiconductor package unit (32/36, chip 32 contact pads and under fill, see Fig. 1, [0027 and 0030]) embedded in the heat-dissipating recess, and provided with a top surface (the surface of 36 contact with the bottom heat-dissipating recess, see Fig. 1), a bottom surface (the surface of 32/26 contact with chip contact pads form on 31, see Fig. 1), and a plurality of lateral surfaces (the side surface of 32/36 , see Fig. 1), the bottom surface which is opposite to the top surface and is adjacent to the lateral surfaces (see Fig. 1), and a depth (the distance from the top or surface to the bottom of heat-dissipating recess, see Fig. 1) of the heat-dissipating recess is substantially equal to a thickness (the distance between opposite sides of top or surface to the bottom of semiconductor package unit 32/36 and chip 32 contact pads, see Fig. 1) of the semiconductor package unit (32/36 and chip 32 contact pads, see Fig. 1),
wherein the bottom surface of the semiconductor package unit (32/36 and chip 32 contact pads, see Fig. 1) is fixed (i.e., fastened, attached, or placed, see Fig. 1) to the wiring board (2, Fig. 1), and the top surface and the lateral surfaces of the semiconductor package unit (32/36 and chip 32 contact pads, see Fig. 1) are thermally connected (i.e., all surface of semiconductor chip 32 thermal connected to the heat-dissipating recess by 36, see Fig. 1) to the housing (4 is the part of housing, see Fig. 1) 
wherein the semiconductor package unit (32/36, chip 32 contact pads and under fill, see Fig. 1) comprises at least one semiconductor element (chip 32, [0029]), solder balls (35, [0027]), the at least one semiconductor element (32) is electrically (by substrate 31, see Fig. 1) connected to the solder balls (35), and the solder balls (35) are soldered on the wiring board (2, [0026]).
Kobayashi does not explicitly disclose
a caliber size of the heat-dissipating recess is substantially equal to a size of the semiconductor package unit,
the lateral surfaces of the semiconductor package respectively in direct contact with the inner sidewalls of the heat-dissipating recess.
wherein an encapsulant, and the encapsulant encapsulates the at least one semiconductor element, and exposes the solder balls for protecting the at least one semiconductor element, 
Nakamura’s Fig. 1A and 1B discloses
a caliber size (the opening size of heat radiator 13, see Fig. 1A, [0026]) of the heat-dissipating recess (i.e., where is the portion or region to forming the semiconductor package unit (12/14/41), see Fig. 1A) is substantially equal to a size (see Fig. 1A) of the semiconductor package unit (12/14/41, see Fig. 1A),
the lateral surfaces of the semiconductor package unit (12/14/41, Fig. 1A) are respectively in direct contact with the inner sidewalls (left/right surface of recess of the heat radiator 13, see Fig. 1A) of recess of the heat-dissipating recess (see Fig. 1A).
wherein an encapsulant (underfill 14, see Fig. 1A, [0027]), and the encapsulant encapsulates (14 around the semiconductor element 12, see Fig, 1A) the at least one semiconductor element (12), and exposes (i.e., uncover, 14 does not cover the solder balls 41, see Fig. 1A) the solder balls for protecting the at least one semiconductor element (12), 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Nakamura to teachings of Kobayashi such as applied an encapsulant, and the encapsulant encapsulates the at least one semiconductor element, and exposes the solder balls for protecting the at least one semiconductor element (Nakamura, Fig. 1A) of Nakamura to the semiconductor device (Kobayashi Fig. 1) of Kobayashi. One of ordinary skill in the art would have been motivated to make this modification such as for purpose of encapsulation is to protect the semiconductor die and its wire bonds from its operating environment.
Regarding claim 3, Kobayashi’s Fig. 1 discloses the solid-state storage device of claim 1, wherein 
the top surface of the semiconductor package unit (top surface of 36, see Fig. 1) is in direct contact with the bottom wall (see Fig. 1) of the heat-dissipating recess (i.e., where is the portion or region to forming the semiconductor package unit, see Fig. 1).
Regarding claim 7, Kobayashi’s Fig. 1 discloses the solid-state storage device of claim 1, wherein 
the housing (6/7/34 and 4, see Fig. 1),
Kobayashi’s Figure 1 does not explicitly disclose 
further comprises a heat conduction film covering the outer surface of the cover plate.
However, Kobayashi different embodiment figure 11-12 further comprises a heat conduction film (4A, see Fig. 11-12, [0039 and 0061]) covering the outer surface (outer surface of 60, see Fig. 11-12, [0058-0059]) of the cover plate (60/7/34, see Fig. 11-12).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to incorporate the teaching of Kobayashi in different embodiment such as applied the heat conduction film 4A is in direct contact with the top surface of cover plate 6/7/34 (Kobayashi Fig. 1) of Kobayashi. One of ordinary skill in the art would have been motivated to make this modification in order to provide the heat-dissipating capability is enhancing, and the semiconductor package unit is prevent from being damaged due to overheating.
Kobayashi does not explicitly disclose 
the cover plate comprises an inner surface and an outer surface which are opposite to each other, and the heat-dissipating recess penetrates through the cover plate to be respectively connected to the inner surface and the outer surface, and the heat-dissipating recess is formed with a plurality of inner lateral walls; 
Nakamura’s Fig. 1A and 1B discloses the cover plate (13, Fig. 1A) comprises an inner surface and an outer surface which are opposite to each other (see Fig. 1A), the heat-dissipating recess penetrates through the cover plate (13) to be respectively connected to the inner surface and the outer surface (see Fig. 1A), and the heat-dissipating recess is formed with a plurality of inner lateral walls (see Fig. 1A);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Ihara to teachings of Kobayashi such as applied the the cover plate comprises an inner surface and an outer surface which are opposite to each other (Nakamura, Fig. 1A) of Nakamura to the semiconductor device (Kobayashi Fig. 1) of Kobayashi. One of ordinary skill in the art would have been motivated to make this modification in order to so provide tolerance against thermal stress is improved and, second, the heat diffusion efficiency to the outside is improved (Nakamura, [0023]).
Regarding claim 8, Kobayashi and Wang in view Ihara disclose the solid-state storage device of claim 7, wherein 
the lateral surfaces of the semiconductor package unit (left and right side of 12/14/16a, see Fig. 7 of semiconductor package unit 12/11a/12a/13/14/16a, see Fig. 7. Ihara) are in direct contact with the inner lateral walls (left/right wall side of heat-dissipating recess 15a, Fig. 7) of the heat-dissipating recess (15a, see Fig. 7), and the heat conduction film (15, see Fig. 7) is in direct contact with the top surface of the semiconductor package unit (12/11a/12a/13/14/16a, see Fig. 7, Ihara).
Regarding claim 12, Kobayashi’s Fig. 1 discloses the solid-state storage device of claim 1, wherein
the semiconductor package unit (32/36 and chip 32 contact pads, see Fig. 1) is at least partially (i.e., only in part, see Fig. 1) received in the heat-dissipating recess (the opening of element 34 where the semiconductor package unit embedded or where is the portion or region to forming the semiconductor package unit).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 7, 8 and 12 have been considered but are moot  because a new reference (Nakamura figures. 1A) combination with prior art of record have been applied to remedy any argued deficiencies.
Applicant argument: 
In remark page 7 and 8 that the reference (US 7,923,846 B2) teach, those with well-known knowledge in the art of the application will be easily aware that the encapsulant is hard and anti-wear so that the encapsulant can protect the semiconductor element from cracking when the cover plate is mechanically pressed to the semiconductor package unit with proper strength to move the semiconductor package unit into the heat dissipation recess.
Examiner response:
The arguments were not persuasive, however the newly found reference Nakamura (US 2008/0006915 A1; hereinafter ‘Nakamura’) provides evidence that, although difficult, one on of ordinary skill in the art would have been able to make and use the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815